Title: From Thomas Jefferson to Edward Church, 13 March 1792
From: Jefferson, Thomas
To: Church, Edward


          
            Sir
            Philadelphia Mar. 13. 1792.
          
          Your several letters of July 27. Aug. 12. and Sep. 8. have been duly recieved, and your disappointment produced a strong desire in the President to nominate you Consul for the port of Cadiz. But on speaking of the matter it was found that there would not only be an opposition to it in the Senate but perhaps a rejection which it was conceived would be injurious to you. The ground of opposition would have been some transaction of yours at New Orleans, in seising a Spanish vessel and sending her round here, while you were under certain circumstances of favor and protection in that country, and such as that the vessel was liberated in a court of admiralty. You know that there is no salary annexed to our Consulships, nor any fees worth attention; consequently that they avail only as they may bring business and respect to the holder. If you think the object worth a further pursuit, it would be necessary to enable some friend here to set the transaction beforementioned to rights, by sufficient evidence, in which case it is probable the President might still name you to the Consulship beforementioned, or some other, there being, as I can assure you, a real commiseration of your case, and a desire to relieve you as far as propriety will admit. I am with great regard Sir your most obedt. humble servt.,
          
             Th: Jefferson
          
        